DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/23/2018.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-3 in the reply filed on 2/04/2021 is acknowledged.
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II and invention III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Matsuoka et al. (US 2003/0006003 A1, hereafter Matsuoka).
With regard to claims 1-3, Landerer teaches a manufacturing method of a battery pack which includes a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045] and a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], and in which a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4], the manufacturing method comprising: 

Landerer does not explicitly teach the claim limitations of claims 1-3 regarding the vertex and central arc angle of the viscous body layer.  However these limitations are based on the shape of the viscous body layer and would be an obvious variant to one of ordinary skill in the art since they would perform the same function as the viscous body layer of Landerer (Landerer teaches applying adhesive in stripe patterns to avoid air locks [0021]) and would only require a change in shape.  See MPEP 2144.04 IV.  Furthermore it is well known in the art that lines or stripes of viscous materials such as adhesives may have a shape with a flat bottom corresponding to the surface they are applied to and an arc shaped top on the side opposite the surface they are applied to, commonly referred to as a bead.  This shape is shown in prior art such as Matsuoka (in the relevant field of electronics manufacturing) [fig. 6].  It would have been obvious to one of ordinary skill in the art to use the semi-circular/bead shape of Matsuoka with the viscous body layer (heat conducting adhesive) stripes of Landerer since they are known to be effective shapes prior to pressing for allowing for the shape of an adhesive to change smoothly during pressing allowing for a uniform seal [Matsuoka 0070, fig. 6].

    PNG
    media_image1.png
    531
    658
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724